February 15, 2008


Mr. Ron S. Rainey
Essmyer, Tritico & Rainey, L.L.P.
5111 Center Street
Houston, TX 77007
Mr. Kendall M. Gray
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002

RE:   Case Number:  07-0035
      Court of Appeals Number:  01-04-00551-CV
      Trial Court Number:  2002-36481

Style:      THAO CHAU AND HA DIEN DO, INDIVIDUALLY, AND ON BEHALF OF THEIR
      MINOR CHILD, S.D.D.
      v.
      JEFFERSON RIDDLE, M.D. AND GREATER HOUSTON ANESTHESIOLOGY, P.A.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles Bacarisse  |
|   |Ms. M. Karinne         |
|   |McCullough             |